Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is responsive to the amendment filed on 03/10/2021. The claims 1, 2, 4-12 and 14-22 are currently pending. Claims 3 and 13 are canceled and Claims 21-22 are added new per Applicant’s request.

Response to Amendment/Arguments
	The amendment to the claims is sufficient to overcome previous claim objections.
	The amendment to the claims is sufficient to overcome previous rejections under 35 USC 101.
	The Terminal Disclaimer, filed 04/15/2021, is sufficient to overcome previous rejections under Double Patenting.

Allowable Subject Matter
	Claim 1, 2, 4-12 and 14-22 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 1, the closest prior art of record, Lemenager (US 20110168446 A1), hereinafter ‘Lemenager’, Legendre (US 20120095686 A1), hereinafter ‘Legendre’, Omeragic (US 20170176629 A1), hereinafter ‘Omeragic, and Davydov (US 20150219601 A1), 
	“inverting the first channel measurements data over a characterization region of the well and the second channel measurements data over the characterization region of the well, to obtain an attribute of the at least one inner tubing string or an attribute of the at least one outer tubing string, based, at least in part, on a first plurality of calibration coefficients and a second plurality of calibration coefficients” as the subsequent limitation/step to an earlier limitation/step 
	“obtaining electromagnetic (EM) log measurement data of a well having at least one inner tubing string and at least one outer tubing string, the measurement data including first channel measurement data for the at least one inner tubing string and second channel measurement data for the at least one outer tubing string, wherein the first channel measurement data is obtained using a first EM channel, the second channel measurement data is obtained using a second EM channel, and a frequency of the second EM channel is lower than a frequency of the first EM channel” in combination with other limitations in the claims.

	Lemenager discloses “a method of receiving and/or transmitting information in a well drilled in a geological formation between a first location and a second location, said well comprising a casing communicating with the geological formation, the method comprising (i) placing a first transducer located at said first location, said first transducer comprising two electrodes, which are first and second downstream electrodes, said first and second downstream electrodes being substantially in electrical contact with the 
	Legendre discloses “a method and apparatus for detecting corrosion loss in well bore tubulars; more specifically, this method and apparatus relate to the removal of double indication of defects from varying tubular geometries while performing remote field eddy current non-destructive inspection of such tubulars” [0001], but fails to disclose the above allowed limitation.
	Omeragic discloses “evaluating thickness of nested tubular (e.g., casings) using induction measurements performed by a downhole logging tool. Specifically … relates to evaluating thickness of an individual casing among the nested casings [0001], system includes a plurality of nested casings, includes an electromagnetic logging tool disposed in the plurality of nested casings [0004], also includes inverting … the set of measurements for magnetic permeability or electrical conductivity. The method … also includes calibration and inverting the calibrated set of measurements for thickness of individual casings of the plurality of nested casings, to determine the thickness of the 
	Davydov discloses “monitoring of the integrity of casing, tubing and other strings in oil and gas wells [0001], proposed technical solution… to … ensure high-precision and high-quality defectoscopy and thickness measurements in strings of various diameters through reliable separation of responses from each barrier [0012], avoids doubling the … response anomaly produced by a single defect due to the integration of the exciter and pickup coils into one exciter and-pickup coil with a single core [0013]”, but fails to disclose the above allowed limitation.
	Additional prior art of record, Friesen (US 10443365 B2), hereinafter ‘Friesen’, discloses “Methods and systems for characterizing a wellbore extending into a geologic structure comprising a reservoir of subterranean hydrocarbons, which includes sensing a signal resulting from corrosion of the base metal” [abs], suitable frequency may be employed … that higher frequencies may provide improved resolution with the trade-off being penetration depth [col 10 line8-21]; monitoring unit, corrosion of the base metal [col 2 line 52-67]” , but fails to recite the above allowed limitation.

	As per claim 11, the closest prior art of record, Lemenager, Legendre, Omeragic, Davydov and Friesen, either singularly and in combination, fail to anticipate or render obvious the limitation 
	“inverts the first channel measurement data over a characterization region of the well and the second channel measurement data over the characterization region of the well, to obtain an attribute of the at least one inner tubing string or an attribute of the at 

	As per claim 21, the closest prior art of record, Lemenager, Legendre, Omeragic, Davydov and Friesen, either singularly and in combination, fail to anticipate or render obvious the limitation 
	“inverting the first channel measurement data over a characterization region of the well and the second channel measurement data over the characterization region of the well, to obtain an attribute of the at least one inner tubing string or an attribute of the at least one outer tubing string, based, at least in part, on a first plurality of calibration coefficients and a second plurality of calibration coefficients” in combinations with other limitations because of the same reason explained above in claim 1.

As per claims 2, 4-10, 12, 14-20 and 22, claims are also allowed because the base claims 1, 11 and 21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569. The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/
Examiner, Art Unit 2865.